                       1    Aron M. Oliner (SBN: 152373)
                            Geoffrey A. Heaton (SBN: 206990)
                       2    DUANE MORRIS LLP
                            One Market Plaza
                       3    Spear Street Tower, Suite 2200
                            San Francisco, CA 94105-1127
                       4    Telephone: (415) 957-3000
                            Facsimile: (415) 957-3001
                       5    Email: roliner@duanemorris.com

                       6    Counsel for Chapter 11 Trustee
                            TIMOTHY W. HOFFMAN
                       7

                       8                                 UNITED STATES BANKRUPTCY COURT

                       9                                 NORTHERN DISTRICT OF CALIFORNIA

                      10                                           SANTA ROSA DIVISION

                      11    In re                                                   Case No. 17-10065 RLE
                      12    SVC,                                                    Chapter 11
                      13                                                            CERTIFICATE OF SERVICE
                                               Debtor.
                      14

                      15               I am a citizen of the United States, over the age of 18 years, and not a party to or

                      16    interested in the within entitled cause. I am an employee of Duane Morris LLP and my business

                      17    address is One Market Plaza, Spear Street Tower, Suite 2200, San Francisco, California

                      18    94105-1127. I am readily familiar with the business practice for collection and processing of

                      19    correspondence for mailing and for transmitting documents by U.S. Mail, FedEx, fax, email,

                      20    courier and other modes. On February 12, 2020, I served the following documents:

                      21          •    CHAPTER 11 TRUSTEE’S OBJECTION TO CLAIMS FILED BY STEPHEN A.
                                       FINN AND WINERY REHABILITATION, LLC; and
                      22
                                  •    NOTICE AND OPPORTUNITY FOR HEARING ON OBJECTION TO CLAIMS
                      23

                      24    _X_       ELECTRONICALLY: I hereby certify that on the below date, I electronically filed the
                                      foregoing with the Clerk of the Court using the CM/ECF system which will send
                      25              notification of such filing to the e-mail addresses denoted on the Electronic mail notice list.

                      26
                            _X_     BY MAIL: by placing (         the original) (   a true copy) thereof enclosed in a sealed
                      27            envelope, addressed as set forth below, and placing the envelope for collection and mailing
                                    following my firm’s ordinary business practices, which are that on the same day
                      28            correspondence is placed for collection and mailing, it is deposited in the ordinary course
D UANE M ORRIS        LLP
                            DM3\6610286.1 R1034/00002                         1
   SAN FRA NCI S CO
                                  COS / CHAPTER 11 TRUSTEE’S OBJECTION TO CLAIMS FILED BY STEPHEN A. FINN AND
                                               WINERY REHABILITATION, LLC - CASE NO. 17-10065-RLE
                      Case: 17-10065          Doc# 517-1      Filed: 02/12/20     Entered: 02/12/20 13:51:06         Page 1
                                                                        of 2
                       1            of business with the United States Postal Service in San Francisco, California, with
                                    postage fully prepaid.
                       2

                       3
                            Counsel for Debtor, SVC                               Counsel for Ross Sullivan and
                       4    Steven M. Olson                                       Kelleen Sullivan
                            Law Office of Steven M. Olson                         John D. Fiero
                       5    100 E Street, Suite 104                               Pachulski Stang Ziehl & Jones LLP
                            Santa Rosa, CA 95404-4605                             150 California Street, 15th Floor
                       6                                                          San Francisco, CA 94111-4500

                       7    Stephen A. Finn and                                   United States Trustee
                            Winery Rehabilitation, LLC                            Office of The U.S. Trustee – SF
                       8    Philip S. Warden                                      Attn: Timothy S. Laffredi
                            Pillsbury Winthrop Shaw Pittman LLP                   450 Golden Gate Ave.
                       9    Four Embarcadero Center, 22nd Floor
                            Post Office Box 2824                                  Suite 05-0153
                            San Francisco, CA 94126-2824                          San Francisco, CA 94102
                      10

                      11    (Chambers Copy)
                            The Honorable Roger L. Efremsky
                      12    Attn: Courtroom Deputy
                            United States Bankruptcy Court
                      13    Northern District of California
                            Oakland Division
                      14    1300 Clay Street #300
                            Oakland, CA 94612
                      15

                      16              I declare under penalty of perjury under the laws of the State of California that the

                      17    foregoing is true and correct and that this declaration was executed on February 12, 2020, in San

                      18    Francisco, California.
                                                                                        /s/ Deanna Micros (xxx-xx-5693)
                      19                                                                     DEANNA MICROS
                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
D UANE M ORRIS        LLP
                            DM3\6610286.1 R1034/00002                         2
   SAN FRA NCI S CO
                                 COS / CHAPTER 11 TRUSTEE’S OBJECTION TO CLAIMS FILED BY STEPHEN A. FINN AND
                                              WINERY REHABILITATION, LLC - CASE NO. 17-10065-RLE
                      Case: 17-10065           Doc# 517-1   Filed: 02/12/20   Entered: 02/12/20 13:51:06            Page 2
                                                                      of 2
